DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  It should avoid using phrases which can be implied, such as, “Provided is.” 

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 2 should have section line 3–3.  Correction is required.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

In claim 5, “the other” lacks antecedent basis.  
In claim 6, “a portion adjoining the first position” makes the claim unclear, per last line of claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (JP 2017-103177).  
Regarding claim 1, Naito discloses a lever switch comprising: a case (112); 5a click feeling generator (160, 130) disposed inside the case; and a switch moving body (130, 140) that is disposed inside the click feeling generator and turns with respect to the case about a turn fulcrum (131) in response to an operation of 10an operation lever (120), wherein the click feeling generator includes a clicking surface (160) that abuts with an end portion (140) of the switch moving body and generates a click feeling by causing a reaction force against the operation of the 15operation lever, a region (171a, 161, 163, 164, 172a) of the clicking surface, being from a first position (Fig. 1) to a second position (Fig. 5), forms a shape of a convex curved face being convex toward 
Regarding claim 2, Naito discloses the first angle being an angle at which the switch moving body is held with facing the click feeling generator and is in a neutral state (Fig. 1), among angles formed by the switch 35moving body with the click feeling generator.  
Regarding claim 3, Naito discloses the radius of curvature of the region being a minimum at a portion adjoining the second position in the region (at 162 in Fig. 1).  
Regarding claim 4, Naito discloses the region including a plurality of convex curved faces (at 162, 172a, in Fig. 2C) having mutually different radii of curvature.  
10 Regarding claim 5, Naito discloses that, at a contact part between adjoining convex curved faces among the plurality of convex curved faces, a virtual tangent line to one of the adjoining convex curved faces and a virtual tangent line (up and down in Fig. 2A, between 162 and 164) to the other of the adjoining 15convex curved faces are common in a cross section of the adjoining convex curved faces orthogonal to a turn axis of the operation lever.  

Regarding claim 7, Naito discloses a radius of curvature of the first convex curved face (at 164) is larger than a radius of curvature of the second convex curved face (at 172a).  
Regarding claim 8, Naito discloses that at a contact part between a certain face in the clicking surface and a portion of the clicking surface adjoining the first position in the region, a virtual tangent line (up and down in Fig. 2A, peak at 162 in Fig. 2C, between 162 and 164) 35to the certain face and a virtual tangent line (up and down in Fig. 2A, peak at 164 in Fig. 2C, between 162 and 164) to the - 17 -portion adjoining the first position are common in a cross section (Fig. 2C) of the clicking surface orthogonal to a turn axis of the operation lever, where the certain face is a face that, in the stroke in which the switch moving 5body turns from the first angle to the second angle, the switch moving body abuts with directly before the switch moving body reaches the first position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833